Citation Nr: 0117969	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-23 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
heart disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a stroke.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
gastrointestinal disorder to include gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1950 to April 
1954 and from November 1954 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the veteran's petition to 
reopen the claims of entitlement to service connection for a 
heart disorder, residuals of a stroke, and gastrointestinal 
disorder were denied.  

The Board notes that the veteran's representative, The 
American Legion, made no arguments in the informal hearing 
presentation with regard to the petitions to reopen the 
claims of entitlement to service connection for a heart 
disorder and residuals of a stroke.


FINDINGS OF FACT

1.  The RO denied service connection for a gastrointestinal 
disorder in an August 1971 rating decision.  The RO notified 
the veteran of that decision, but an appeal was not 
initiated.

2.  In a July 1999 rating decision the RO found no new and 
material evidence to reopen the claim of entitlement to 
service connection for a gastrointestinal disorder and denied 
service connection for a heart disorder and residuals of a 
stroke.  The RO notified the veteran of that decision, but an 
appeal was not initiated.

3.  The evidence received since the July 1999 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a heart disorder.

4. The evidence received since the July 1999 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection residuals of a stroke.

5. The evidence received since the July 1999 rating decision 
is relative and probative to the issue at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a gastrointestinal disorder.


CONCLUSIONS OF LAW

1.  The RO decisions of August 1971 and July 1999 are final.  
38 U.S.C.A. §§ 1110, 1131, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.303, 20.302(a), 20.1103 (2000).

2.  Evidence received since the July 1999 rating decision is 
not new and material; the veteran's claim of entitlement to 
service connection for a heart disorder is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2000).

3. Evidence received since the July 1999 rating decision is 
not new and material; the veteran's claim of entitlement to 
service connection for residuals of a stroke is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2000).

4.  Evidence received since the July 1999 rating decision is 
new and material and the claim of entitlement to service 
connection for a gastrointestinal disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A July 1999 rating decision denied the claims of service 
connection for a heart disorder and residuals of a stroke, 
and denied a petition to reopen the claim of entitlement to 
service connection for a gastrointestinal disorder. Although 
the veteran was given written notification of the 
determination that same month, a timely appeal was not 
initiated.  The rating decision, therefore, became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The analysis to be applied when a claim to reopen is present 
begins with a determination whether there is evidence not 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992). 

1.  Heart Disorder

The evidence available for the RO's consideration at the time 
of the July 1999 decision, which denied service connection, 
consisted of service medical records, a VA examination report 
dated in April 1971, and a CT report from Piedmont Medical 
Center dated in June 1996.  Service medical records show that 
the veteran was in an automobile accident in December 1953 at 
which time he complained of chest pain.  Chest X-rays 
revealed a fractured 6th rib on the right with no evidence of 
mediastinal or heart lesions.  

An April 1971 VA examination report indicates that 
examination of the veteran's cardiovascular system did not 
reveal murmurs and the veteran's heart had normal tones, 
rhythm and rate.  His blood pressure reading at that time 
was130/65.

The findings in the Piedmont Medical Center CT examination 
report dated in June 1999 did not pertain to the veteran's 
heart disorder.

Upon consideration of this evidence, the RO, in July 1999, 
denied the claim of entitlement to service connection for a 
heart disorder on the basis that there was no evidence of a 
heart disorder in service.

In April 2000 the veteran requested that his claim of 
entitlement to service connection for a heart disorder be 
reopened.

The evidence received since the July 1999 rating decision 
consists of an April 1994 report of a cardiac 
catheterization, duplicate Piedmont Medical Center report 
dated in June 1999, additional service medical records 
received in December 1999, and treatment records from 
Moncrief Army Community Hospital received in January 2000 and 
March 2001.

Service medical records show that the veteran's July 1950 
entrance examination was negative for complaints or findings 
of a heart disorder and his blood pressure reading was 
110/70.  Electrocardiogram (EKG) reports in October 1964, 
December 1964, May 1965, November 1969 and September 1970 
described results that were within normal limits.  Numerous 
blood pressure readings obtained during service did not 
reflect any diagnosis of hypertension (high blood pressure).  
A September 1970 retirement examination report was negative 
for complaints or findings of a heart disorder and his blood 
pressure reading was 110/76.  The additional service medical 
records are new because the were not previously associated 
with the record.

Cardiac catheterization was performed at the Providence 
Hospital in April 1994, and results showed normal left 
ventricular contractility and minor coronary plaquing in the 
area of the circumflex artery from the proximal right 
coronary artery.

Treatment records from Moncrief Army Community Hospital dated 
from 1972 to 2001 show that the veteran had a blood pressure 
reading of 177/88 in April 1994 when he was admitted with 
chest pain.  Chest X-rays taken to rule out an infiltrate 
indicate that the veteran's cardiac silhouette was not 
enlarged.  The etiology upon discharge remained uncertain.  A 
May 1994 EKG report was abnormal.  Chest X-rays in April 1995 
indicates normal results.  In November 1996 the veteran 
complained of chest pain on the left with some radiation of 
pain to the neck.  The chest pain was identified as being 
more like pressure than pain; the diagnosis was GERD 
(gastroesophageal reflux disease).  The impression in a 
January 1998 chest X-ray report indicates hyperinflation and 
the suggestion of a possible slight volume loss in the right 
upper lobe.  A follow-up CT examination of the thorax that 
same month indicated the chest wall, pleura, pulmonary 
parenchyma, cardiopulmonary vasculature, heart and other 
mediastinal structures were essentially normal.  There were 
no pulmonary mass lesions or radiographically significant 
adenopathy.  The impression was questionable sludge and/or 
gallstone, but the remaining thoracic CT examination was 
otherwise normal.  An April 1998 EKG was normal.  This 
evidence is new because it was not previously a part of the 
record.

The Board finds that none of the recently submitted evidence 
is material, as it does not contribute to a more complete 
picture as to the origin of the veteran's claimed heart 
disorder.  There is nothing to show that the veteran had a 
heart disorder or even elevated blood pressure in service or 
within the presumptive period after service.  Similarly, the 
evidence does not appear to diagnose the veteran with a 
current heart disorder.  As is apparent from a review of the 
record, the veteran had failed to submit evidence that bears 
substantially on his claim for service connection for a heart 
disorder.

Accordingly, the Board finds that the evidence received since 
the July 1999 RO decision is not new and material and the 
claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

2.  Residuals of a Stroke

The evidence available for the RO's consideration at the time 
of the July 1999 decision, which denied service connection, 
consisted of service medical records, a VA examination report 
dated in April 1971, and a CT report from Piedmont Medical 
Center dated in June 1996.  Service medical records show that 
the veteran was in an automobile accident in December 1953 at 
which time he suffered a cerebral concussion.  The veteran 
gradually improved and by January 1954 he was asymptomatic.

An April 1971 VA examination report indicates that 
examination of the veteran's nervous system showed that he 
was well coordinated, had normal symmetrical reflexes, and 
had normal sensory ability.

A Piedmont Medical Center report dated in June 1999 indicates 
the veteran underwent a CT examination of his head.  The 
impression was probable remote left parietal infarct with no 
evidence of hemorrhage.

Upon consideration of this evidence, the RO, in July 1999, 
denied the claim of entitlement to service connection for 
residual of a stroke on the basis that there was no evidence 
of a stroke in service.

In April 2000 the veteran requested that his claim of 
entitlement to service connection for residuals of a stroke 
be reopened.

The evidence received since the July 1999 rating decision 
consists of a duplicate Piedmont Medical Center report dated 
in June 1999, additional service medical records received in 
December 1999, and treatment records from Moncrief Army 
Community Hospital received in January 2000 and March 2001.  
While the service medical records and treatment records from 
Moncrief Army Community Hospital are new because they were 
not previously of record, they makes no reference to a stroke 
or any residuals of a stroke; therefore, they are is not 
material to the claim.

Accordingly, the Board finds that the evidence received since 
the July 1999 RO decision is not new and material and the 
claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


3.  Gastrointestinal Disorder

The evidence available for the RO's consideration at the time 
of the July 1999 decision, which denied the veteran's 
petition to reopen the claim, consisted of service medical 
records, a VA examination report dated in April 1971, and a 
CT report from Piedmont Medical Center dated in June 1996.  
Service medical records received at this time did not show 
treatment for a gastrointestinal disorder.

The VA examination report indicates the veteran had 
complaints of an extended abdomen once or twice a month with 
pain that lasted several hours to one day.  Passing gas 
relieved pain.  The examiner indicated the veteran possibly 
had chronic, recurrent volvulus.  The veteran failed to show 
up for his GI series.  

The findings in the Piedmont Medical Center CT examination 
report dated in June 1999 did not pertain to the veteran's 
gastrointestinal disorder.  This was the only evidence 
submitted since the prior August 1971 rating decision that 
denied the claim of entitlement of service connection for a 
gastrointestinal disorder.

Upon consideration of this evidence, the RO, in July 1999, 
denied the petition to reopen the claim for service 
connection for a gastrointestinal disorder on the basis that 
the report from Piedmont Medical Center was not new and 
material evidence.  

In April 2000 the veteran requested that his claims of 
entitlement to service connection for a gastrointestinal be 
reopened.

The evidence received since the July 1999 rating decision 
consists of a duplicate of the Piedmont Medical Center report 
dated in June 1999, additional service medical records 
received in December 1999, and treatment records from 
Moncrief Army Community Hospital received in January 2000 and 
March 2001.  The service medical records show that the 
veteran was seen in September 1964 for gaseous indigestion.  
In February 1967 he reported stomach pain and it was noted 
that in the past year he had three to four episodes of acute 
epigastric pain that lasted 10-15 minutes, which abated 
without medication.  The impression was pylorospasm.  In 
March 1967 he experienced stomach cramps with diarrhea.  In 
April 1967 he had lost 20 -25 pounds in the last 30-45 days.  
The veteran had long episodes of diarrhea and watery, loose 
stools.  In December 1968 he complained of abdominal pain 
with bloating, slight nausea and diarrhea.  The veteran's 
abdomen was sore all over, but no masses were felt.  It was 
noted in March 1969 that he had a history of acute, mild 
enteritis with an unknown cause.  His retirement physical 
examination was silent for GI pathology.  This evidence is 
new because it was not previously of record in the file and 
the information contained therein cannot be said to be 
redundant.  The evidence is also relevant and probative to 
the issue at hand because shows that the veteran was treated 
for gastrointestinal disorders in service.

Treatment records from Moncrief Army Community Hospital dated 
from 1972 to 2001 show a history of GERD.  In addition, the 
impression in an upper GI series report dated in January 1998 
shows a small to moderate sized hiatal hernia with free 
reflux, tertiary contractions of the distal thoracic 
esophagus, and moderate sized lobulated diverticulum arising 
from the second part of the duodenum, but with no associated 
diverticulitis.  This evidence is new because it was not 
previously of record in the file and the information 
contained therein cannot be said to be redundant.  The 
evidence is also relevant and probative to the issue at hand 
because it shows that the veteran is currently diagnosed with 
gastrointestinal disorders.

In conclusion, the Board finds that the veteran has presented 
new and material evidence in support of his claim and that, 
accordingly, his claim is reopened.

For the reasons set forth in the Remand below, additional 
development is warranted consistent with the requirements of 
VA's duty to assist, pursuant to the Veteran's Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


ORDER

New and material evidence not having been submitted, the 
veteran's claims for service connection for a heart disorder 
and residuals of a stroke are not reopened.


REMAND

Having found new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
gastrointestinal disorder, additional development is needed 
consistent with the requirements of the Veterans Claims 
Assistance Act of 2000 was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107), which became effective November 9, 2000.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist.  This law applies to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Thus because of the change in the law eliminating the 
requirement of a well-grounded claim, and mandating full 
development, the RO must adjudicate this claim under the 
current statute.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

Upon review, the Board notes that the veteran has not 
undergone a VA examination in connection with his service 
connection claim for a gastrointestinal disorder and that an 
opinion has not been provided as to the etiology of the 
disorder.  In view of the foregoing, the veteran should be 
afforded VA examination, one that takes into account the 
veteran's record of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his gastrointestinal disorder since 
service.  After securing the necessary 
releases, the RO should request copies of 
any medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  The veteran should be scheduled for a 
VA gastrointestinal examination in order 
to ascertain the nature and etiology of 
his gastrointestinal disorder.  The 
claims file must be made available to and 
reviewed by the physician prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
Any test or studies deemed appropriate by 
the physician to make this determination 
should be undertaken. The physician 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's current gastrointestinal 
disorder is related to his military 
service.  The clinical findings and 
reasons that form the basis of the 
opinion should be clearly set forth in 
the report.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals





